OPINION OF THE COURT
Per Curiam.
The respondent was admitted to practice by this court on June 25, 1947.
*286On April 30, 1987, the respondent was convicted in the Supreme Court, Suffolk County, upon his plea of guilty, of grand larceny in the second degree in violation of section 155.40 of the Penal Law, a class C felony. The respondent was sentenced to a term of probation for a period of five years, restitution of $6,800 having already been made.
Pursuant to Judiciary Law § 90 (4), upon his conviction of a felony, the respondent ceased to be an attorney and counselor-at-law in this State.
Accordingly, the petitioner’s motion is granted. The respondent is disbarred and it is directed that the respondent’s name be stricken from the roll of attorneys and counselors-at-law forthwith.
Mollen, P. J., Mangano, Thompson, Brown and Eiber, JJ., concur.